


Exhibit 10.1

Summary of Memorandum of Understanding/Settlement by and between BRC Group, LLC
and
Quepasa Corporation, dated as of September 22, 2009

On the 22nd day of September 2009, following mediation held on the same date in
the case then pending in the United States District Court for the Northern
District of California entitled BRC Group, LLC (“BRC”) v. Quepasa Corporation
(the “Company”) (Case No. CV 09-1506) (the “Action”), the Company entered into a
Memorandum of Understanding/Settlement (the “Agreement”) with BRC outlining the
terms pursuant to which the parties agreed to settle the Action, to wit: (a) the
Company agrees to reduce the outstanding indebtedness of BRC to the Company from
$350,000 to $250,000, which indebtedness shall be evidenced by a Promissory Note
(the “Note”) in such amount, dated September 22, 2009, executed by BRC in favor
of the Company, with a repayment term of eighteen (18) months.  Interest shall
accrue on the Note commencing on February 1, 2011 at the rate of four percent
(4%) per annum (provided that if any note due to a BRC insider shall bear
interest at a higher rate, such higher rate shall also apply to the Note), and
BRC shall commence making monthly payments on June 1, 2011.  The Note shall be
secured by the issuance of a warrant by BRC in favor of the Company which shall
permit the Company to receive up to a thirty percent (30%) membership interest
in BRC should BRC default under any of the terms of the Note.  Should BRC
default under any term of the Note, and not cure such default within the thirty
(30) day period immediately following the date of the default (the “Cure
Period”), the Company may exercise such portion of the warrant and purchase such
units of membership interest in BRC which would be equivalent in value to the
unpaid amount due to the Company.  The Company shall not be required to issue a
notice of default to BRC.  BRC shall then have ninety (90) days from the last
day of the Cure Period to repurchase any membership interest in BRC acquired by
the Company for consideration payable to the Company equal to the amount of
principal and interest due under the Note to the date of repurchase; (b) any and
all agreements entered into by and between the Company and BRC prior to
September 22, 2009 shall be terminated; (c) BRC and the Company shall execute
Mutual General Releases as of September 22, 2009 of all matters in the Action
including waivers of Section 1542 of the California Civil Code; and (d) the
terms and conditions set forth in the Agreement shall be more fully described in
a Settlement Agreement, Note and Warrant and Release of Claims to be signed by
BRC and the Company.  In the event that no such Settlement Agreement, Note or
Warrant is signed by the parties, the Agreement shall serve as a valid and
enforceable contract.






